Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-29 directed to an invention non-elected without traverse.  Accordingly, claims 1-29 have been cancelled.

REASONS FOR ALLOWANCE
Claims 30-42, 44 and 45 are allowed.  The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited process in claims 30 and 33, “…generating a plurality of laser beams with a beam splitter, wherein the plurality of laser beams produce a plurality of spots on the thin film…continually translate the plurality of laser beams in a first direction while irradiating overlapping regions of the thin film to generate a plurality of molten zones by applying a laser pulse in each region, each laser pulse applied before an entire melting and solidification cycle has occurred with respect to a previous laser pulse; wherein each of the plurality of molten zones creates a molten zone trailing edge surrounded by a solid region; and wherein each of the plurality of molten zones cools and solidifies and forms a crystalline region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 April 2022